Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entry
Applicant has canceled claim 1 without prejudice or disclaimer.  New claims 2-31 were added. Currently claims 2-31 are pending and under consideration.
Information Disclosure Statement
2.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  For example, see the specification page 24-25 and 34-40. Therefore, unless the Examiner on form PTO-892 or Applicant on form PTO-1449 has cited the references they have not been considered.
3.  	The information disclosure statements filed 5/18/22, 8/23/22, and 8/23/22 have been considered as to the merits before First Action. 
Priority
4.    The first line of the specification should be updated to include “U.S. Patent No. 11,325,975”. Appropriate correction is required.
Specification
5.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. 
Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. Please see sections 73 and 88 of the disclosure.

Please note: examiner was unable to ascertain if the instant claims were restricted from application number 16/144,549 now US Patent #10,934,356; application number 17/131,326 now US Patent #11,325,974; application number 17/131,328 now US Patent #11,339,219; and application number 17/131,339 now US Patent #11,325,975. Applicant is invited to shown evidence of such a restriction requirement.
Double Patenting
6.  	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  
See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

7.  	Claims 2-4, 6-19, and 21-31 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-28 of US Patent #10,934,356. 
The instant invention and US Patent #10,934,356 are drawn to methods for treating colorectal  cancer in a patient in need thereof, wherein the patient has been determined to have a tumor that exhibits a high microsatellite instability (MSI-high) or a mismatch repair (MMR) deficiency status, comprising administering an effective amount of an anti-PD-1 antibody to the patient; wherein the patient exhibits an outcome that is improved as compared to a corresponding outcome that would be observed in a reference patient that has been administered the anti-PD-1 antibody, wherein the reference patient has a tumor that does not exhibit a MSI-high or a MMR deficiency status; and wherein the patient has received a prior cancer therapy drug.
The claims in US Patent #10,934,356 specifically recite that the patient is administered an effective amount of pembrolizumab while the instant claims administer an effective amount of an anti-PD-1 antibody.  However, the specification in application number 17/131,339 discloses pembrolizumab as an anti-PD-1 antibody (see section 48).  “Pembrolizumab is a humanized monoclonal anti-PD-1 antibody of the IgG4/kappa isotype that blocks the interaction between PD-1 and its ligands, PD-L1 and PD-L2.”
Therefore the claims of US Patent No. 10,934,356 read on the same sample population, administer the same anti-PD1-antibody compositions, and measure the same effect. Accordingly, the instant method is encompassed by the claims in US Patent #10,934,356. The methods are not patentably distinct.
8.	Claims 5 and 20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-28 of US Patent #10,934,356 in view of Wang et al. Cancer Immunology Res; 2(9); 846-56; Published May 28, 2014. 
Please see the rejection over US Patent #10,934,356 as set forth above. The claims in US Patent #10,934,356 differs from the instant claims in not specifically reciting that the anti-PD-1 antibody is nivolumab. 
 However, Wang et al. teach the development and characterization of nivolumab, a fully human IgG4 (S228P) anti-PD-1 receptor-blocking monoclonal antibody. Nivolumab binds to PD-1 with high affinity and specificity, and effectively inhibits the interaction between PD-1 and its ligands. See abstract. The reference further teaches that early clinical trials of nivolumab produced durable responses and stable disease, and an encouraging survival profile, in patients with advanced melanoma, lung, and renal cancers. In some patients, tumor regression persisted after discontinuation of nivolumab. Nivolumab was generally well tolerated, even with prolonged dosing.

Another PD-1-blocking antibody, pembrolizumab, has shown similar activity and safety in metastatic melanoma. These studies further validate the concept of modulating immune responses with checkpoint blockade for cancer immunotherapy, as first demonstrated in clinical trials with ipilimumab. See page 854, 2nd column, 3rd paragraph.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize nivolumab as taught by Wang et al. in the method of US Patent #10,934,356 because Wang et al. disclose that nivolumab is a fully human IgG4 (S228P) anti-PD-1 receptor-blocking monoclonal antibody. It binds to PD-1 with high affinity and specificity, and effectively inhibits the interaction between PD-1 and its ligands. See abstract. Additionally, Wang et al. teach that nivolumab had similar activity and safety as another PD-1-blocking antibody, pembrolizumab, in metastatic melanoma. Therefore the use of nivolumab in place of pembrolizumab is an obvious design choice demonstrated by the prior art teachings in Wang et al.   

9.	Claims 2-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of US Patent #11,325,975. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US Patent #11,325,975 are drawn to a method for treating cancer in a patient that has a tumor that exhibits a high microsatellite instability (MSI-high) or a mismatch repair (MMR) deficiency status wherein an anti-PD-1 antibody is administered after the patient has received prior drug therapy. The claims in both inventions read on nivolumab, metastatic colorectal cancer, and intravenous infusion. 
Therefore the claims of US Patent No. 11,325,975 are drawn to the same sample population, administer the same anti-PD1-antibody compositions, and measure the same effect. Accordingly, the instantly claimed method is encompassed by the claims in US Patent #11,325,975. The methods are not patentably distinct.

10.	Claims 2-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of US Patent #11,325,974. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US Patent #11,325,974 are drawn to a method for treating cancer in a patient that has a tumor that exhibits a high microsatellite instability (MSI-high) or a mismatch repair (MMR) deficiency status wherein an anti-PD-1 antibody is administered after the patient has received prior drug therapy. The claims in both inventions read on nivolumab, metastatic colorectal cancer, and intravenous infusion. 
Therefore the claims of US Patent No. 11,325,974 are drawn to the same sample population, administer the same anti-PD1-antibody compositions, and measure the same effect. Accordingly, the instantly claimed method is encompassed by the claims in US Patent #11,325,974. The methods are not patentably distinct.
11.	Claims 2-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of US Patent #11,339,219. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US Patent #11,339,219 are drawn to a method for treating cancer in a patient that has a tumor that exhibits a high microsatellite instability (MSI-high) or a mismatch repair (MMR) deficiency status wherein an anti-PD-1 antibody is administered after the patient has received prior drug therapy. The claims in both inventions read on nivolumab, metastatic colorectal cancer, and intravenous infusion. 
Therefore the claims of US Patent No.11,339,219 are drawn to the same sample population, administer the same anti-PD1-antibody compositions, and measure the same effect. Accordingly, the instantly claimed method is encompassed by the claims in US Patent #11,339,219. The methods are not patentably distinct.
Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 2-6 and 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lipson et al. (Clinical Cancer Research, 2013, 19(2), pages 462-468, published online 11/20/12) in view of Llosa et al. (Journal of Clinical Oncology, 2014, Vol.32, No.15_Suppl., pages 3620-3620, published online 5/20/14).

Lipson et al. disclose treatment for patient with colorectal cancer wherein an objective response was achieved by an intermittent dosing regimen of single intravenous infusion of anti-PD-1 antibody (BMS-936558, Nivolumab) and patients were followed for more than 3 years following cessation of therapy (see Abstract). More specifically, a patient with colorectal cancer (71-year-old male) with microsatellite instability (MSI)-high genotype, experienced a complete response to therapy with anti-PD-1 antibody, which was ongoing after 3 years (page 463). The colorectal cancer patient had received prior anti-cancer therapies including 5-FU and leucovorin along with multiple chemotherapy regimens, which resulted in progression of disease. 
IHC studies of the primary colon tumor, conducted on FFPE tissues archived 4 years before the initiation of anti- PD-1 therapy, revealed cell surface ("membranous") expression of PD-L1 by infiltrating macrophages and lymphocytes and by rare tumor cells, associated with infiltrating PD-1 positive CD-3 positive T cells (pages 463-464). 
Lipson et al. reports durable responses including continued tumor regression off therapy (page 463), thus establishing a correlation between tumor cell membranous PD-L1 expression and the likelihood of response to anti-PD-1 therapy.
Lipson et al. differ from the instant invention in not specifically teaching a comparison with a reference patient that has a tumor that does not exhibit a MSI-high or a MMR deficiency status.
However, Llosa et al. teach analysis procedures that involve colorectal cancer (CRC) with microsatellite instability (MSI). 

The reference found colorectal cancer (CRC) with microsatellite instability (MSI) associated with a favorable prognosis independent of classic clinical prognostic factors. MSI CRC has been characterized by an intense immune infiltration which was assumed to be related to a high density of mutations creating numerous neoantigens. Llosa et al. compares the nature of inflammation in MSS (microsatellite stable) and MSI CRC specimens to identify biomarkers which could guide therapeutic interventions and reports that MSI samples had a greater expression of IFN-g-driven immune checkpoints such as PD-1 and PD-L1 suggesting that the high density of infiltrating CTL and IFNg stimulate mechanisms of adaptive immune resistance in MSI tumors. 
Llosa et al. concludes that the expression of PD-L1 could be targeted to enhance clinical benefit and be predictive of response to immune checkpoint inhibitors.   
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to compare the MSI-high colorectal patients treated with anti-PD-1 antibody as exemplified by Lipson et al. with a MSS colorectal patient (reference patient with a tumor that does not exhibit a MSI-high or a MMR deficiency status) as taught by Llosa et al. because Llosa et al. found that the comparison of the nature of inflammation in MSS (microsatellite stable) and MSI CRC specimens could identify biomarkers which can guide therapeutic interventions and reports that MSI samples had a greater expression of IFN-g-driven immune checkpoints such as PD-1 and PD-L1 suggesting that the high density of infiltrating CTL and IFNg stimulate mechanisms of adaptive immune resistance in MSI tumors. 



One skilled in the art would have been motivated to compare MSS and MSI-high colorectal patients as taught by Llosa et al. in order to enhance clinical benefit and predict the response of immune check point inhibitors. Thereby increasing a patient’s possible treatment and survival from colorectal cancer. 

14.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lipson et al. (Clinical Cancer Research, 2013, 19(2), pages 462-468, published online 11/20/12) in view of Llosa et al. (Journal of Clinical Oncology, 2014, Vol.32, No.15_Suppl., pages 3620-3620, published online 5/20/14) and further in view of Durie et al. (Journal of Clinical Oncology, 2011, Vol.29, No.4_Suppl,pages 392, published online 2/1/11). 	
Please see Lipson et al. in view of Llosa et al. as set forth above.
Lipson et al. in view of Llosa et al. differ from the instant invention in not specifically teaching MMR defects or DNA markers for MSI-high.
However, Durie et al. disclose that treatment of patients with the underlying defect in hereditary non-polyposis colon cancer (HNPCC) could be improved by screening every colon cancer for the phenotypic expression of the MMR defect by immunohistochemistry (IHC) and/or an assay for microsatellite instability (MSI) using five mononucleotide repeat markers namely BAT-25, BAT-26, NR-21, NR-24 and MONO-27. 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to monitor DNA markers such as BAT-25, BAT-26, NR-21, NR-24, or MONO-27 as taught by Durie et al. in the MSI-high patients identified by Lipson et al. in view of Llosa et al. because Durie et al. found that the treatment of patients with the underlying defect in hereditary non-polyposis colon cancer (HNPCC) could be improved by screening every colon cancer for the phenotypic expression of the MMR defect by immunohistochemistry (IHC) and/or an assay for microsatellite instability (MSI) using five mononucleotide repeat markers namely BAT-25, BAT-26, NR-21, NR-24 and MONO-27. 
One skilled in the art would have been motivated to analyze DNA markers to improve cancer treatment as taught by Durie et al. 

15.	Claims 17-21 and 23-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lipson et al. (Clinical Cancer Research, 2013, 19(2), pages 462-468, published online 11/20/12) in view of Llosa et al. (Journal of Clinical Oncology, 2014, Vol.32, No.15_Suppl., pages 3620-3620, published online 5/20/14) and further in view of Zeynep Eroglu (Personalized medicine in Oncology, April 2014, Part I).
Lipson et al. disclose treatment for patient with colorectal cancer wherein an objective response was achieved by an intermittent dosing regimen of single intravenous infusion of anti-PD-1 antibody (BMS-936558, Nivolumab) and patients were followed for more than 3 years following cessation of therapy (see Abstract). 

More specifically, a patient with colorectal cancer (71-year-old male) with microsatellite instability (MSI)-high genotype, experienced a complete response to therapy with anti-PD-1 antibody, which was ongoing after 3 years (page 463). The colorectal cancer patient had received prior anti-cancer therapies including 5-FU and leucovorin along with multiple chemotherapy regimens, which resulted in progression of disease. 
IHC studies of the primary colon tumor, conducted on FFPE tissues archived 4 years before the initiation of anti- PD-1 therapy, revealed cell surface ("membranous") expression of PD-L1 by infiltrating macrophages and lymphocytes and by rare tumor cells, associated with infiltrating PD-1 positive CD-3 positive T cells (pages 463-464). 
Lipson et al. reports durable responses including continued tumor regression off therapy (page 463), thus establishing a correlation between tumor cell membranous PD-L1 expression and the likelihood of response to anti-PD-1 therapy.
Lipson et al. differ from the instant invention in not specifically teaching a comparison with a reference patient that has a tumor that does not exhibit a MSI-high or a MMR deficiency status.
However, Llosa et al. teach analysis procedures that involve colorectal cancer (CRC) with microsatellite instability (MSI). 
The reference found colorectal cancer (CRC) with microsatellite instability (MSI) associated with a favorable prognosis independent of classic clinical prognostic factors. MSI CRC has been characterized by an intense immune infiltration which was assumed to be related to a high density of mutations creating numerous neoantigens. 
Llosa et al. compares the nature of inflammation in MSS (microsatellite stable) and MSI CRC specimens to identify biomarkers which could guide therapeutic interventions and reports that MSI samples had a greater expression of IFN-g-driven immune checkpoints such as PD-1 and PD-L1 suggesting that the high density of infiltrating CTL and IFNg stimulate mechanisms of adaptive immune resistance in MSI tumors. 
Llosa et al. concludes that the expression of PD-L1 could be targeted to enhance clinical benefit and be predictive of response to immune checkpoint inhibitors.   
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to compare the MSI-high colorectal patients treated with anti-PD-1 antibody as exemplified by Lipson et al. with a MSS colorectal patient (reference patient with a tumor that does not exhibit a MSI-high or a MMR deficiency status) as taught by Llosa et al. because Llosa et al. found that the comparison of the nature of inflammation in MSS (microsatellite stable) and MSI CRC specimens could identify biomarkers which can guide therapeutic interventions and reports that MSI samples had a greater expression of IFN-g-driven immune checkpoints such as PD-1 and PD-L1 suggesting that the high density of infiltrating CTL and IFNg stimulate mechanisms of adaptive immune resistance in MSI tumors. 
One skilled in the art would have been motivated to compare MSS and MSI-high colorectal patients as taught by Llosa et al. in order to enhance clinical benefit and predict the response of immune check point inhibitors. Thereby increasing a patient’s possible treatment and survival from colorectal cancer. 
Lipson et al. in view of Llosa et al. differ from the instant invention in not specifically teaching improved overall patient’s survival.
However, Zeynep Eroglu discloses Nivolumab (an anti-PD-1 antibody), with response rates similar to or slightly lower than those observed with pembrolizumab. When Nivolumab, was administered to heavily pre-treated patients with advanced melanoma, they demonstrated ORR of 31%, median PFS of 3.7 months and median OS of 16.8 months. The 1-year survival rate was 62%. See pages 4-5.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to expect improved ORR, PFS, or overall survival rate in melanoma and prostate cancer patients treated with Nivolumab as taught by Zeynep Eroglu because Zeynep Eroglu demonstrated an ORR of 31%, median PFS of 3.7 months and median OS of 16.8 months. The 1-year survival rate was 62%. See pages 4-5.
Absent evidence to the contrary treating a melanoma or prostate cancer patient with nivolumab improves a patient survival.
16.	Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lipson et al. (Clinical Cancer Research, 2013, 19(2), pages 462-468, published online 11/20/12) in view of Llosa et al. (Journal of Clinical Oncology, 2014, Vol.32, No.15_Suppl., pages 3620-3620, published online 5/20/14) and further in view of Zeynep Eroglu (Personalized medicine in Oncology, April 2014, Part I) and Durie et al. (Journal of Clinical Oncology, 2011, Vol.29, No.4_Suppl,pages 392, published online 2/1/11). 	
	Please see Lipson et al. in view of Llosa et al. and further in view of Zeynep Eroglu as set forth above.
Lipson et al. in view of Llosa et al. and further in view of Zeynep Eroglu differ from the instant invention in not specifically teaching differ from the instant invention in not specifically teaching DNA markers for MSI-high.
However, Durie et al. disclose that treatment of patients with the underlying defect in hereditary non-polyposis colon cancer (HNPCC) could be improved by screening every colon cancer for the phenotypic expression of the MMR defect by immunohistochemistry (IHC) and/or an assay for microsatellite instability (MSI) using five mononucleotide repeat markers namely BAT-25, BAT-26, NR-21, NR-24 and MONO-27. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to monitor DNA markers such as BAT-25, BAT-26, NR-21, NR-24, or MONO-27 as taught by Durie et al. in the MSI-high patients identified by Lipson et al. in view of Llosa et al. and further in view of Zeynep Eroglu because Durie et al. found that the treatment of patients with the underlying defect in hereditary non-polyposis colon cancer (HNPCC) could be improved by screening every colon cancer for the phenotypic expression of the MMR defect by immunohistochemistry (IHC) and/or an assay for microsatellite instability (MSI) using five mononucleotide repeat markers namely BAT-25, BAT-26, NR-21, NR-24 and MONO-27. 
One skilled in the art would have been motivated to analyze DNA markers to improve cancer treatment as taught by Durie et al. 

17.	For reasons aforementioned, no claims are allowed.

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Cook whose telephone number is 571-272-0816. The examiner can normally be reached on Monday- Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Art Unit 1642
Remsen - Hoteling
571-272-0816
9/10/22

/LISA V COOK/Primary Examiner, Art Unit 1642